Title: From George Washington to Samuel Huntington, 22 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir,
						Head Qrs Prekeniss [N.J.] 22d July 1780.
					
					The Committee has done me the honor to communicate a copy of their letter of the 18th to Congress containing a state of the measures they had taken & of our present prospects. The knowledge I have of facts perfectly coincides with their representation & the consequences they draw are so just & important that they ought to engage—& I am perswaded will engage the closest attention of Congress. I think it my duty to add that pressed on all sides by a choice of difficulties, in a moment which required decision I have adopted that line of conduct which suited the dignity & faith of Congress—The reputation of these States and the honor of our Arms—I have sent on definitive proposals of co-operation to the French General & Admiral. Neither the period of the Season nor a regard to decency would permit delay. The die is cast; and it remains with the States either to fulfil their engagements—preserve their credit, & support their independence or to involve us in disgrace & defeat.
					Notwithstanding the failures pointed out by the Committee—I shall proceed on the supposition that they will ultimately consult their own interest & honor; and not suffer us to fail for want of means which it is evidently in their power to afford. What has been done and is doing by some of the States confirms the opinion I have entertained of sufficient resources in the Country; of the disposition of the People to submit to any arrangement for bringing them forth, I see no reasonable ground to doubt. If we fail for want of proper exertions in any of the Governments, I trust the responsibility will fall where it ought & that I shall stand justified to Congress—To my Country—and to the World.
					From mis-conception or some other cause, there seems to have been not sufficient attention to the articles of Transportation—& forage, which must be the pivot of our operations. Few of the States as far as I am informed have yet put this important particular on a footing

equal to the exigency—Several have agreed to furnish the horses & Waggons demanded for the field-Service of the Army; but have not provided means to transport the Provisions—Artillery Stores—Arms—Cloathing—&ca for the use of the Expedition without which it must evidently be obstructed in its very first Stage.
					Congress are sensible how much I have made it a law to speak with the most scrupulous delicacy of the measures of the States, generally or particularly, and will do me the justice to believe that the plainness of my present remarks is dictated by a sense of duty—by the importance of the conjucture—and by the necessity of giving them a just view of our situation.
					I beg leave to observe that from present appearances it seems to me indispensable that Congress shou⟨ld⟩ enlarge the Powers of their Committee—We have every reason to believe it will become unavoidable to exert powers, which if they have no sanction, may be very disagreeable to the people, & productive of discontents and oppositions which will be infinitely injurious. With perfect respect & esteem I have the honor to be Sir Yr Most Obedt & Hble Ser.
					
						Go: Washington
					
				